Case 2:19-cv-13642-SFC-DRG ECF No. 1-14, PagelD.54 Filed 12/11/19 Page 1 of 3

EXHIBIT M
t219/2019 Case 2:19-cv-13642-SFC-DRG ECF No. 14%°BAgeiB.55 Filed 12/11/19 Page 2 of 3

Check Case Processing Times

Select your form number and the office that is processing your case

For more information about case processing times and reading your receipt notice, click here (./more-

 

 

 

 

 

 

 

 

 

 

info).
Form
I-130 | Petition for Alien Relative v
Field Office or Service Center
Vermont Service Center ¥
wa Ocessing Time
Processing time for Petition for Alien Relative (I-130) at Vermont
Service Center
Estimated time range
See table below
Check your case status (https://egov.uscis.gov/casestatus/landing.do)
@ How we process Cases
This time range is how long it is taking USCIS to process your case from the date we received
it. We generally process cases in the order we receive them, and we will update this page
each month. The estimated time range displayed is based on data captured approximately
two months prior to updating the page. Please note that times may change without prior
notice.
We have posted a “Receipt date for a case inquiry" in the table below to show when you can
inquire about your case. If your receipt date (./more-info) is before the “Receipt date for a case
inquiry", you can submit an “outside normal processing time” service request online
(https://egov.uscis.gov/e-request).
Estimated ime Form type Receipt date fora
—_ 2 4 —_

http s://egov.uscis.gov/processing-times/ 1/3
12/5/2019

 

 

 

 

 

 

Case 2:19-cv-13642-SFC-DRG ECF No. 1-14, Pagel'56 Filed 12/11/19 Page 3 of 3
range case inguiry
12.5 Months to 16 Permanent resident filing for a spouse or child August 22, 2018
Months under 21
13 Months to 16.5 U.S. citizen filing for a spouse, parent, or child August 04, 2018
Months under 21
80 Months to 104 U.S. citizen filing for an unmarried son or June 01, 2011
Months daughter over 21
76 Months to 98.5 Permanent resident filing for an unmarried son November 03, 2011
Months or daughter over 21
85.5 Months to 111 ~—_ US. citizen filing for a married son or daughter November 04, 2010
Months over 21

 

 

“+ Read more

 

When to expect to receive your Green Card (/expect-green-card)

Other case processing times resources

Processing information for the I-765 (./i765)

Affirmative Asylum Interview Scheduling
(http://www.uscis.gov/humanitarian/refugees-
asylum/asylum/affirmative-asylum-scheduling-bulletin)

Administrative Appeals Office (https://Awww.uscis.gov/about-

us/directorates-and-program-offices/administrative-appeals-office-

aao/aao-processing-times)

International Offices (./international-operations-office)

Historical Average Processing Times (./historic-pt)

® Case management tools

Inquire about a case outside normal processing time
(https://egov.uscis.gov/e-request/displayONPTForm.do?

Check your case status (https://egov.uscis.gov/casestatus/landing.do)

Update your mailing address (https://egov.uscis.gov/coa/)

Ask about missing mail (https://egov.uscis.gov/e-Request/Intro.do)

Correct a typographical error (https://egov.uscis.gov/e-

Request appointment accommodations (https://egov.uscis.gov/e-

 

request/displayAccomForm.do?

hitps://egov.uscis.gov/processing-times/

-?5-

2/3
